FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by anticipated by Keysberg U.S. Patent Application Publication 2021/0107418.
With respect to claims 1 and 17, Keysberg teaches a panel (external attachment 10, figure 1) having a first side and a second side (outer skin 10.1 and the opposite side, figure 1); a beam spaced from the panel relative to the second side (bumper cross member 11, figure 1); a mount including a first portion fixed to the beam (sensor guide 3, figure 1); a sensor coupled to the mount (sensor 2, paragraphs 18-19, figure 2); and wherein the mount includes a second portion coupled to the first portion and the sensor is fixed to the second portion to define a subassembly unit (carriage 3.13 is coupled to rail guide 3.1, paragraph 23-24), and the subassembly unit is movable relative to the first portion in response to a force applied to the first side of the panel which causes the second side of the panel to engage part of the mount to move the subassembly unit (the carriage 3.13, and thus the sensor 2, is displaceable along the round rails 3.10 in the vehicle longitudinal direction, paragraph 24, figure 1).
With respect to claims 2 and 18, Keysberg teaches wherein the first portion includes a rail (round rails 3.10); the second portion includes a trolley (carriage 3.13); and the trolley is coupled to the rail and movable relative to the rail between an initial position and a displaced position, and the subassembly unit moves to the displaced position when the force is applied (paragraph 24, figure 1).
With respect to claims 3, 5 and 19, Keysberg teaches including a return attached to the trolley to move the trolley from the displaced position back to the initial position when the force is removed (restoring means 5 that is a spring 5.1, paragraph 25).
With respect to claim 4, Keysberg teaches wherein the return includes a first end fixed to the trolley and a second end fixed to the beam (spring 5.1 is fixed to the bumper cross member 11 and to the carriage 3.13, figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keysberg U.S. Patent Application Publication 2021/0107418 in view of Aoki et al. U.S. Patent Application Publication 2016/0231417.
With respect to claims 6-12, 16, and 20, Keysberg teaches the sensor being mounted so that it extended towards the panel (figure 1) but fails to teach wherein the mount includes a shroud that surrounds the sensor.
Aoki teaches a radar device 10 having a radar module 14 that is housed in a housing chamber formed by housing 12 and radome 11 (interpreted as a shroud, paragraphs 56-62).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensor structure and mount of Keysberg with the housing which surrounds the sensor as taught by Aoki thereby fixing the housing which surrounds the sensor to the carriage of the mount for improving the transmissivity of the transmitted radar wave through the outermost structural member of the vehicle to the outside of the vehicle (paragraph 17, Aoki). 
With respect to claims 13 and 14, Keysberg teaches wherein the mount includes a brace fixed to the beam and the rail, and the brace supports the subassembly unit (end plates 3.12 are interpreted as brace supports, paragraph 24, figure 1), and the beam includes a first side portion that faces toward the second side of the panel and a second side portion that opposes the first side portion (figure 1); and the brace extends outwardly away from the second side portion and supports a middle portion of the rail (figure 1).
With respect to claim 15, Keysberg teaches  a first stop fixed to one end of the rail and a second stop fixed to another end of the rail (end plates 3.12, figure 1); wherein the trolley is coupled to the rail and movable relative to the rail between an initial position and a displaced position, and the subassembly unit moves to the displaced position when the force is applied; and wherein the first and second stops prevent the trolley from detaching from the rail during movement between the initial and displaced positions (paragraph 24, figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856


/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        5/19/2022